Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7, 11, 15, and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the computer implemented method of claim 1, further comprising determining that the source being replicated is replicated synchronously and in response to determining that the source is being replicated synchronously, immediately modifying the cloud object” (emphasis added).  However, claim 1--on which claim 3 depends--recites “in response to determining that the replication operation has completed, modifying the cloud object and deleting the instruction for modifying the cloud object.”  One skilled in the art could not determine the scope of claim 3 because it is unclear how many times the cloud object is modified when there is a determination of synchronous replication.   For example, is the data object modified twice when synchronous replication is detected?—i.e. 
Claim 7 recites “modifying a data source comprising metadata mapping a plurality of cloud objects; and replicating the modified data source.” The written description support for this claim appears to be the following: 
[0006] In some examples, the method may further include storing a data source including metadata mapping a plurality of cloud objects, modifying the data source, and replicating the modified data source.
    7. The method of claim 1, further comprising: modifying a data source comprising metadata mapping a plurality of cloud objects; and replicating the modified data source. 
    15. The system of claim 9, wherein the volume replicator module is further operable to: store a data source comprising metadata mapping a plurality of cloud objects; modify the data source; and replicate the modified data source. 
    20. The non-transitory computer-readable medium of claim 16, wherein the computer executable instructions further cause the computing device to: modify a data source comprising metadata mapping a plurality of cloud objects; and replicate the modified data source
	As indicated above, Applicant’s specification gives no substantive explanation and/or definition of “metadata mapping.”  This omission leaves one skilled in the art to speculate as to its meaning.  Thus, one skilled in the art could not determine the scope of claim 7 because the metes and bounds of “metadata mapping” cannot be ascertained even when read 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over George US 20110307736 A1. 
With respect to claim 1, George US 20110307736 A1 teaches “1. A computer-implemented method for storage block replication in a hybrid storage environment in a hybrid storage environment, at least a portion of the method being performed by a computing device comprising at least one processor, the method comprising1 receiving a request to modify a cloud object, wherein the request is associated with a data source being replicated” in ¶ 134 
[0134] In an embodiment, delete operations from a client that occur during the bulk copy are handled as follows. If a delete operation from a client arrives while the particular object is being bulk copied, then the delete operation is delayed until the bulk copy of the particular object is complete. This is done to ensure that the delete operation will always remove the old object. If a delete operation from a 
(an item being “bulk copied” is a replication operation; see also ¶121 (recoveror is new replica); delete operation is the request to modify the cloud object; object is a cloud object—see ¶ 9); 
“storing an instruction associated with the request to modify the cloud object” in 
[0134] In an embodiment, delete operations from a client that occur during the bulk copy are handled as follows. If a delete operation from a client arrives while the particular object is being bulk copied, then the delete operation is delayed until the bulk copy of the particular object is complete. This is done to ensure that the delete operation will always remove the old object. If a delete operation from a client arrives before the particular object is bulk copied, then it removes the object in storage and is replicated to the recoveror. On the recoveror, the object does not yet exist so the delete has no effect. The net effect is that the object data that existed before the delete is not stored on the recoveror, which is the correct result. If a delete operation from a client arrives after the particular object has been bulk copied, then the object is deleted at the survivor and the delete operation is replicated to the recoveror. At the recoveror, the object exists (as it was already bulk copied), but the performance of the replicated delete removes the object at the recoveror as well. 
(Examiner finds that if the delete operation is received but then “delayed” then it follows that the operation is stored at least in memory); 
 “determining that a replication operation associated with the request to modify the cloud object has completed” 
delete operation is delayed until the bulk copy of the particular object is complete. This is done to ensure that the delete operation will always remove the old object. If a delete operation from a client arrives before the particular object is bulk copied, then it removes the object in storage and is replicated to the recoveror. On the recoveror, the object does not yet exist so the delete has no effect. The net effect is that the object data that existed before the delete is not stored on the recoveror, which is the correct result. If a delete operation from a client arrives after the particular object has been bulk copied, then the object is deleted at the survivor and the delete operation is replicated to the recoveror. At the recoveror, the object exists (as it was already bulk copied), but the performance of the replicated delete removes the object at the recoveror as well. 
(replication operation (bulk copy) is completed)
“and in response to determining that the replication operation has completed, modifying the cloud object” in ¶134 
during the bulk copy are handled as follows. If a delete operation from a client arrives while the particular object is being bulk copied, then the delete operation is delayed until the bulk copy of the particular object is complete. This is done to ensure that the delete operation will always remove the old object. If a delete operation from a client arrives before the particular object is bulk copied, then it removes the object in storage and is replicated to the recoveror. On the recoveror, the object does not yet exist so the delete has no effect. The net effect is that the object data that existed before the delete is not stored on the recoveror, which is the correct result. If a delete operation from a client arrives after the particular object has been bulk copied, then the object is deleted at the survivor and the delete operation is replicated to the recoveror. At the recoveror, the object exists (as it was already bulk copied), but the performance of the replicated delete removes the object at the recoveror as well. 
(delete operation (modification of cloud object) is performed once bulk copy is complete (i.e. replication is complete)). 

With respect to claim 2, George teaches “The computer implemented method of claim 1, wherein modifying the cloud object comprises deleting the cloud object” in ¶ 134 (delete operation deletes object). 
With respect to claim 3, George teaches “3. The computer implemented method of claim 1, further comprising determining that the source being replicated is replicated synchronously and in response to determining that the source is being replicated synchronously,  immediately modifying the cloud object” in ¶ 76 (the words “replication is done synchronously” teaches synchronous replication;  the elements in this claim are identical to the definition of synchronous replication). 





With respect to claim 8, George US 20110307736 A1 teaches “8. A system for storage block replication in a hybrid storage environment in a hybrid storage environment, the system comprising: a volume manager module, stored in memory, the volume manager module operable to2: receive a request to modify a cloud object wherein the request is associated with a source volume being replicated” in ¶ 134 
[0134] In an embodiment, delete operations from a client that occur during the bulk copy are handled as follows. If a delete operation from a client arrives while the particular object is being bulk copied, then the delete operation is delayed until the bulk copy of the particular object is complete. This is done to ensure that the delete operation will always remove the old object. If a delete operation from a client arrives before the particular object is bulk copied, then it removes the object in storage and is replicated to the recoveror. On the recoveror, the object does not yet exist so the delete has no effect. The net effect is that the object data that existed before the delete is not stored on the recoveror, which is the correct result. If a delete operation from a client arrives after the particular object has been bulk copied, then the object is deleted at the survivor and the delete operation is replicated to the recoveror. At the recoveror, the object exists (as it was already bulk copied), but the performance of the replicated delete removes the object at the recoveror as well. 
(an item being “bulk copied” is a replication operation; see also ¶121 (recoveror is new replica); delete operation is the request to modify the cloud object; object is a cloud object—see ¶ 9); 
“store an instruction for modifying the cloud object” in 
[0134] In an embodiment, delete operations from a client that occur during the bulk copy are handled as follows. If a delete operation from a client arrives while the particular object is being bulk copied, then the delete operation is delayed until the bulk copy of the particular object is complete. This is done to ensure that the delete operation will always remove the old object. If a delete operation from a client arrives before 
(Examiner finds that if the delete operation is received but then “delayed” then it follows that the operation is stored at least in memory); 
 “determining that a replication operation associated with the request to modify the cloud object has completed” 
[0134] In an embodiment, delete operations from a client that occur during the bulk copy are handled as follows. If a delete operation from a client arrives while the particular object is being bulk copied, then the delete operation is delayed until the bulk copy of the particular object is complete. This is done to ensure that the delete operation will always remove the old object. If a delete operation from a client arrives before the particular object is bulk copied, then it removes the object in storage and is replicated to the recoveror. On the recoveror, the object does not yet exist so the delete has no effect. The net effect is that the object data that existed before the delete is not stored on the recoveror, which is the correct result. If a delete operation from a client arrives after the particular object has been bulk copied, then the object is deleted at the survivor and the delete operation is replicated to the recoveror. At the recoveror, the object exists (as it was already bulk copied), but the performance of the replicated delete removes the object at the recoveror as well. 
(replication operation (bulk copy) is completed)
“and in response to determining that the replication operation has completed, modifying the cloud object” in ¶134 
during the bulk copy are handled as follows. If a delete operation from a client arrives while the particular object is being bulk copied, then the delete operation is delayed until the bulk copy of the particular object is complete. This is done to ensure that the delete operation will always remove the old object. If a delete operation from a client arrives before the particular object is bulk copied, then it removes the object in storage and is replicated to the recoveror. On the recoveror, the object does not yet exist so the delete has no effect. The net effect is that the object data that existed before the delete is not stored on the recoveror, which is the correct result. If a delete operation from a client arrives after the particular object has been bulk copied, then the object is deleted at the survivor and the delete operation is replicated to the recoveror. At the recoveror, the object exists (as it was already bulk copied), but the performance of the replicated delete removes the object at the recoveror as well. 
(delete operation (modification of cloud object) is performed once bulk copy (replication is complete) ; 
“and at least one physical processor that implement the volume manager module” in Fig. 1 item 110 and 120. 
	It appears George fails to explicitly teach “and deleting the instruction for modifying the cloud object”.  However, Examiner takes official notice that this element was well known in the art before the effective filing date of the invention.  That is, garbage collection (deletion) of commands no longer being used by a computer was well known in the art before the effective filing date of the invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the instruction in George to include “and deleting the instruction for modifying the cloud object”.  The motivation would have been to free up system resources and increase processing speed by removing instructions no longer needed by the CPU. 
With respect to claim 10, George teaches “10. The system of claim 8, wherein modifying the cloud object comprises deleting the cloud object” in ¶ 134 (delete operation deletes object). 
With respect to claim 11, George teaches “11. The system of claim 8, wherein the volume manager module is further operable to determine that the source being replicated is replicated synchronously and in response to determining that the source is being replicated synchronously, immediately modifying the cloud object” in ¶ 76 (the words “replication is done synchronously” teaches synchronous replication; the element in this claim are identical to the definition of synchronous replication). 
With respect to claim 16, George US 20110307736 A1 teaches “receiving a request to modify a cloud object, wherein the request is associated with a data source being replicated” in ¶ 134(an item being “bulk copied” is a replication operation; see also ¶121 (recoveror is new replica); delete operation is the request to modify the cloud object; object is a cloud object—see ¶ 9); 
“storing an instruction associated with the request to modify the cloud object” in ¶ 134 (Examiner finds that if the delete operation is received but then “delayed” then it follows that the operation is stored at least in memory); 
 “determining that a replication operation associated with the request to modify the cloud object has completed” in ¶ 134 (replication operation (bulk copy) is completed)
“and in response to determining that the replication operation has completed, modifying the cloud object” in ¶134 (delete operation (modification of cloud object) is performed once bulk copy (replication is complete). 
It appears George fails to explicitly teach “and deleting the instruction for modifying the cloud object”.  However, Examiner takes official notice that this element was well known in the art before the effective filing date of  
With respect to claim 17, George teaches “wherein modifying the cloud object comprises deleting the cloud object” in ¶ 134 (delete operation deletes object).

Claims 7, 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over George US 20110307736 A1 as applied to claim 1, 8, and 16 above and further in view of Curley US 20150169225 A1. 
With respect to claim 7, George teaches modifying a data source in ¶ 134 (deleting a file on the data source is modifying the data source) and “and replicating the modified data source” in ¶ 134 (bulk copy is part of replication process. 
George fails to explicitly teach “a data source comprising metadata mapping a plurality of cloud objects.” 
However, Curley US 20150169225 A1 teaches data source comprising metadata mapping a plurality of cloud objects” in ¶ 59 (metadata 144 is metadata mapping). Curley (along with George) teaches “replicating the modified data source” in Curley in ¶ 59 (metadata is replicated along with entire volume in some embodiments).  Curley and George are analogous art because they are from the same field of 
With respect to claim 9, George teaches “9. The system of claim 8, further comprising: a volume replicator module, stored in memory, the volume replicator module operable to replicate the source volume to a target volume” in ¶134 (recoverer is target and survivor is target—see abstract). 
 “and wherein the at least one physical processor further implements the volume replicator module” in Fig. 1 item 120 and 110. 
George fails to explicitly teach “wherein the source volume comprises data mapping a cloud volume.” 
However, Curley US 20150169225 A1 teaches “wherein the source volume comprises data mapping a cloud volume” in ¶ 59 (metadata 144 is mapping a cloud volume). Curley and George are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention modify the source volume in George to include “wherein the source volume comprises data mapping a cloud volume” as taught by Curley.  The motivation would have been to allow a user to quickly locate replicated files. 
With respect to claim 15, George teaches modifying a data source in ¶ 134 (deleting a file on the data source is modifying the data source) and “and replicating the modified data source” in ¶ 134 (bulk copy is part of replication process.

However, Curley US 20150169225 A1 teaches data source comprising metadata mapping a plurality of cloud objects” in ¶ 59 (metadata 144 is metadata mapping). Curley (along with George) teaches “replicating the modified data source” in Curley ¶ 59 (metadata is replicated along with entire volume in some embodiments). Curley and George are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention modify the data source in George to include “metadata mapping a plurality of cloud objects” as taught by Curley.  The motivation would have been to allow a user to quickly locate replicated files. 
With respect to claim 20, George teaches modifying a data source in ¶ 134 (deleting a file on the data source is modifying the data source) and “and replicating the modified data source” in ¶ 134 (bulk copy is part of replication process. 
George fails to explicitly teach “a data source comprising metadata mapping a plurality of cloud objects.” 
However, Curley US 20150169225 A1 teaches data source comprising metadata mapping a plurality of cloud objects” in ¶ 59 (metadata 144 is metadata mapping). Curley (along with George) teaches “replicating the modified data source” in Curley ¶ 59 (metadata is replicated along with entire volume in some embodiments).  Curley and George are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention modify the data source in George to include “metadata . 

Allowable Subject Matter
Claims 4-6, 12-14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject Matter
With respect to claim 4, Baid (US 10007695) teaches “4. The computer implemented method of claim 1, further comprising: determining a replication lag time” in col. 11:37-47 (local slave replication lag measurement is a lag time); 
“storing a timestamp for the request to modify a cloud object” in col. 11:50-55 (timestamp reflecting time of the update is the timestamp for the modification of the cloud object); 
“calculating a marker time based on a current time and the replication lag time” in col. 11:55-62 (marker time is the time difference between timestamp of database object and the current system clock when the timestamp is read from the local slave database). 
Baid teaches comparing marker time with a lag threshold but not on a “timestamp to determine that the replication operation for the source has completed” as claimed. See, for example, col. 12:21-24. 
The analysis above also applies to claims 12 and 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALBERT M PHILLIPS, III/           Primary Examiner, Art Unit 2159                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner gives no patentable weight to preamble because it does not breathe any particular meaning into the body of the claims. 
        2 See note 1 above.